HARTEN, Judge *
(concurring specialty)-
I concur in all respects with the court’s opinion. I write separately to highlight a statutory provision that requires attention for proper administration of the expungement law. Minn.Stat. § 609A.02, subd. 3 (Supp.2005), is the gatekeeper statute for the filing of expungement petitions. My remarks specifically target petitions seeking to expunge records of certain criminal proceedings not resulting in a conviction. Section 609A.02, subd. 3, provides in pertinent part:
A petition may be filed under section 609A.03 to seal all records relating to an arrest, indictment or information ... if all pending actions or proceedings were resolved in favor of the petitioner.
(Emphasis added). In order to file a petition, there must be a pre-filing showing that all pending actions or proceedings were resolved in favor of the petitioner. This requires some administrative oversight before a filing can be made and the jurisdiction of the court invoked. I point this out because this court has handled a number of appeals involving expungement petitions in which the proceedings sought to be expunged obviously were not resolved in favor of the petitioner. This results in a waste of judicial resources at both the trial and appellate level on cases that should never have been allowed to enter the system in the first place.

 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to Minn. Const, art. VI, § 10.